Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1,3,4,6, 7,11, 16,17, 21, 24, 27, 28,32, 33,37, 39,42, 49 and 72-74 are rejected under 35 U.S.C.
103 as being unpatentable over Waters et al. (US 2013/0267552) in view of Zimmermann et al.
(US 2013/0150406) and further in view of Bassan et al. (US 20140378508) and JP 09020686 (submitted by the applicant).
Waters teaches a sustained release solid oral dosage form comprising a therapeutically effective amount of pridopidine or a pharmaceutically acceptable salt for the treatment of Huntington disease. See Para [0152], [0164]-[0165] and [0168]. The oral administration of one or two doses a day is taught in Para [0080]-[0085]. The amounts of pridopidine is taught in para [0141] and [0142]. Waters etal., encompasses the dosages claimed herein. Waters et al. differs from the claimed invention in the use of excipients. Zimmermannet al. teach the use of the salt of pridopidine in a pharmaceutical formulation for the treatment of Huntington. See the abstract and para [0003]. The hydrochloric salt is taught in Para [0024]. The amounts of pridopidine is taught in Para [0067]. The oral administration is taught in para [0069].  The use of the excipients and polymers, such as cellulose derivatives and castor oil is taught in para [0069], [0072], [0074], [0076] and [0077. The amount of the wetting agents is taught in Para [0077].  Bassan et al. Teaches the use of pridopidine or its pharmaceutical salts for the treatment of Huntington's disease. The concentration of 90 mg, 135 mg, 180 mg and 225 mg is taught in claims 2,3, 5 and 6.  JP Patent teaches to obtain a formulation exhibiting excellent sustained release property and readily controlling releasing rate even in processed to a preparing form of readily administrable granules, etc., by cooling and pelletizing a uniform solution obtained by heat-melting of an active component, a cellulosic derivative and a hardened oil.

Applicant's attention is drawn to MPEP 2144, which states "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless 
The claimed hydrobromide salt of pridopidine may also contain wetting agents commonly used in ophthalmic solutions such as carboxymethylc-ellulose, hydroxypropyl methyl cellulose, glycerin, mannitol, polyvinyl alcohol or hydroxyethylcellulose and the diluting agent may be water, distilled water, sterile water, or artificial tears, wherein the wetting agent is present in an amount of about 0.001% to about 10%.  Paragraph [0077] at Zimmermann et al. discloses that the salt (or combination thereof) includes a diluting agent such as water and a wetting agent. In other words, wetting agents would be added to the diluting agent to be used in solutions as described in paragraph [0077]. It is well known in the art, that a wetting agent is a chemical that can be added to a liquid to reduce its surface tension and make it more effective in spreading over and penetrating surfaces". It is the examiner's position that Zimmermman in Para [0069] teaches a tablet and in Para [0092] teaches a crystal, which neither one is a liquid. Furthermore, Sommer et al. teaches an extended release pharmaceutical formulation having pridopine as an active agent in combination with a polymer, such as polyethylene oxide, which is claimed herein, a diluent and a lubricant at the claimed range or encompassing the claimed concentrations. To combine different polymers would have been obvious to a person skilled in the art, considering that Zimmermman teaces the individual use of such polymers with pridopidine. Jp patent teaches the use of a claimed carriers in a pharmaceutical formulation in order to obtain a sustained release formulation as old and well known. 
Applicant’s arguments and remarks have been noted.  Applicant in his remarks argues that “Waters is directed to a combined formulation of pridopidine and tetrabenazine, because “it was surprisingly been found that pridopidine is capable of reversing the behavioral inhibition cause by tetrabenazine.” (Waters, | [0013]). Waters is clear in stating the reason for the combined formulation: “these findings 
[0074] The claimed hydrobromide salt of pridopidine may also contain a nontoxic pharmaceutical organic carrier, or with a non-toxic pharmaceutical inorganic carrier. Typical of pharmaceutically acceptable carriers are, for example, water, mixtures of water and water-miscible solvents such as lower alkanols or aralkanols, vegetable oils, peanut oil, polyalkylene glycols, petroleum based jelly, ethyl cellulose, ethyl oleate, carboxymethyl-cellulose, polyvinylpyrrolidone, isopropyl myristate and other conventionally employed acceptable carriers”.  It is the examiner’s position that Zimmerman  gives an examples of 10 carriers, which applicant selects ethyl cellulose, which is within the scope of the excipients of Zimmerman.  There is no evidence of record to the advantages of ethyl cellulose over the other excipients taught by Zimmerman.  Furthermore, JP Patent teaches To obtain formulation exhibiting excellent sustained release property and readily controlling releasing rate even in processed 
SOLUTION: (A) An active component, (B) a cellulosic derivative (e.g.; ethyl cellulose or hydroxypropylmethyl cellulose) and (C) a hardened oil (e.g.; a hardened rape seed oil or a hardened soybean oil) are heat-melted by usually using a solvent such as alcohols to obtain a uniform solution, and the solution is cooled and pelletized. As the component A, a medicine necessary for avoiding abrupt rising of concentration in blood.  Therefore, it would have been obvious for a person skilled in the art to select the claimed carriers as they are used in JP Patent in order to obtain a sustained release formulation.   The concentration of the claimed carriers is taught in the examples.  Applicant in his response also argues that “Bassan and Sommer are textbook hindsight selections. Bassan is offered in two sentences for the amount of pridopidine. What is the reason for the selection? This is not addressed. Sommer is worse. Sommer discloses generic formulations with a variety of properties but no reason to select pridopidine from the over 167 choices or 2 pages of deuterated compounds or how to achieve the recited formulation other than to try the many possibilities. As discussed in the legal section, “It’s not enough, even after KSR, to support a determination of obviousness that a reference includes a broad generic disclosure and a common utility to that in the claims and other prior art references - there must be some reason to select a species from the genus.” See KSR”.  It is the examiner’s position that obviousness does not require the number of lines being more than two to make the claimed concentration of pridopidine obvious.   Furthermore, Bassan’s  claims teach the claimed concentration of pridodipine.  Sommer is not relied upon in the instant Office action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617